Citation Nr: 0428396	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Bartter's syndrome.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1956 to 
April 1958. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for Bartter's syndrome.  

In a January 2001 decision, the Board found that no new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for Bartter's syndrome.  

In October 2002, the veteran requested a local hearing before 
a Decision Review Officer.  The veteran was scheduled to 
appear at a Board hearing on January 7, 2003.  On January 7, 
2003, he withdrew his request for both a local hearing and a 
hearing before the Board.

The issue of entitlement to nonservice-connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2001 decision, the Board found that no new 
and material evidence had been submitted to reopen the 
veteran's claim of service connection for Bartter's syndrome.  

2.  Evidence submitted subsequent to the January 2001 Board 
decision, although some of which was not previously submitted 
to agency decision makers and not cumulative or redundant, 
does not bear directly and substantially upon the specific 
matter under consideration, and in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board's January 2001 decision which found that no new 
and material evidence had been submitted to reopen the 
veteran's claim of service connection 
for Bartter's syndrome is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2003).
 
2.  Since the Board's January 2001 decision, no new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for Bartter's syndrome has been received. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to a letter dated February 1966, Dr. V.R.J. 
indicated that the veteran had a four year history of sharp 
left chest pain of varying frequency.  The final diagnosis 
specified was myositis left anterior chest, hypotension, 
pyorrhea alveolaris, pseudohypertrophic osteoarthropathy, and 
deviated nasal septum.  

In July 1976 report from Dr. W.R.K., the veteran was admitted 
to a hospital with left chest pain of questionable nature.  
An EKG did not confirm a possible myocardial infarction.  In 
August 1976, Dr. R.F. indicated that the veteran developed 
severe chest pain.  The diagnosis was anterior chest pain of 
questionable etiology, and a seizure disorder.    



In a November 1976 VA medical report, it was indicated that 
the veteran had a ten year history of questionable chest 
pain, which had increased in the left chest over the last six 
months.  The diagnosis was probable Bartter's syndrome, 
hypokalemia, hypomagnisemia, and atypical chest pain.

In June 1977, the veteran submitted a claim seeking service 
connection for Bartter's syndrome.  He stated that his 
condition started while he was in service.  

According to a VA medical summary dated June 1977, the 
veteran had a several year history of sharp left sided chest 
pain for which he was first admitted to a VA hospital in 
November 1976.  At that time, he was diagnosed with atypical 
chest pain and Bartter's syndrome.  Prior to his November 
1976 admission, the veteran experienced episodes of chest 
pain and activity carried out while apparently conscious but 
of which he had no memory.  The medical summary also 
indicated the veteran's history of an episode as a teenager 
where he had sudden weakness in his legs, was unable to walk 
for several minutes and then these symptoms subsided. The 
veteran's general physical examination was unremarkable.  A 
June 1977 VA medical report also indicated that the veteran's 
past medical history was unremarkable, other than a bullet 
wound, self inflicted accidentally to the abdomen in 1954.

In a letter dated September 1977, Ms. B.G. indicated that the 
veteran had weakness and chest pains in 1958.  She stated 
that the veteran was treated by Dr. N. for three years, who 
is now deceased.  A Dr. G. treated the veteran for a slight 
heart attack, chest pains and weakness, and Dr. G. was also 
deceased.  Dr. J. treated the veteran for similar symptoms, 
but medical records could not be obtained because the 
physician had moved out of state.  Ms. B.G. indicated that 
the veteran's weakness and chest pains had bothered him since 
he got out of the army.  

A letter dated September 1977 from Dr. R.S. stated that the 
veteran had been diagnosed with Bartter's syndrome.  The 
veteran presented to the physician with severe left chest 
pain.

In October 1977, the veteran's claim seeking service 
connection for Bartter's syndrome was denied.  The rating 
decision report noted that the veteran's service records were 
not available, reported by the Record Center as related to a 
fire incident.  In a statement received December 1977, the 
veteran stated that he was treated at Fort Stewart, Georgia 
in 1957 for chest pain and weakness.  He was also treated in 
early 1959 (and for three to four years) by Dr. N. for chest 
pain and weakness, but Dr. N. was now deceased.  

In a letter dated December 1977, Dr. R.B. indicated that the 
veteran had Bartter's syndrome, the etiology of which was 
unknown.  Two associated clinical abnormalities were 
hypokalemia and hypomagnesemia, both of which the veteran 
manifested.  The veteran's most prominent symptoms presently 
were muscle pain and weakness.  He also complained of 
dizziness and difficulty with memory, both well known 
symptoms of hypomagnesemia.  Dr. R.B. indicated that the 
veteran's condition might have been present for 20 to 25 
years, and there was a possibility that it accounted for his 
difficulties in service.  

In an August 1978 decision, the Board denied the veteran's 
claim of service connection for Bartter's syndrome.  In 
October 1978, the veteran requested reconsideration of the 
decision based on an October 1978 statement from Dr. R.B.  
The physician stated that he was certain the veteran did not 
have the childhood form of Bartter's syndrome, but rather he 
had the adult form which was probably not a developmental or 
congenital condition.  The etiology of Bartter's syndrome, 
however, remained undefined.  Later in October 1978, the 
veteran's claim of service connection for Bartter's syndrome 
was again denied.

In July 1979, the Board remanded the veteran's claim for 
further development.  The veteran's official hospital folder 
containing his complete medical records for all periods of 
Administration hospitalization was to be obtained.  Secondary 
evidence of treatment records in service was also requested 
to be obtained, including morning reports.  A field 
examination and interview was to be conducted with the 
veteran, to obtain names and addresses of all physicians and 
hospitals rendering treatment for any condition as a child, 
teenager, or at any time before service and after service, up 
until November 1976 when he was first admitted to an 
Administration hospital.  
In a September 1979 response to a medical records request, it 
was noted that there were no medical records on file for the 
veteran at the National Personnel Records Center (NPRC), due 
to fire.

In April 1980, the requested field examination was completed.  
It was determined that Dr. G. had been dead for many years, 
and his son indicated that Dr. G.'s records were no longer in 
existence.  Dr. N. was also deceased, and information about 
the location of his patient's medical records could not be 
found.  It was also determined that Dr. J. and Dr. W.R.K. 
worked in the same office, and that their records regarding 
the veteran were actually the same records.  No medical data 
was located regarding the veteran at St. Joseph's Hospital.  
The veteran stated that he had no recollection of any 
treatment of any condition as a child or teenager, at any 
time before he was in the service.  

In a July 1980 decision, the Board denied the veteran's claim 
of service connection for Bartter's syndrome.    

In May 1997, the veteran requested that his claim of service 
connection for Bartter's syndrome be reopened.  He claimed 
that he had this condition since he was released from service 
in 1958.

A July 1998 report from Dr. J.C. indicated that the veteran 
presented to the emergency department with chest pain.  He 
had a left heart catheterization, selective coronary 
angiography, and left ventriculography performed.  His past 
medical history was significant for Bartter's syndrome.  The 
impression was normal LV systolic function, probable non-
cardiac chest pain.  A separate July 1998 report from Dr. 
J.T.L. indicated that the veteran had chest pain, rule out 
myocardial infarction, hypokalemia, and Bartter's syndrome.  

In May 1999, the RO found that no new and material evidence 
had been submitted to reopen the veteran's claim of service 
connection for Bartter's syndrome.  



A December 1999 VA report indicated that the veteran had 
chest pain most likely musculoskeletal or gastrointestinal in 
origin.  The veteran was diagnosed with Bartter's syndrome.  
In February 2000, the veteran complained of lightheadedness, 
and his past Bartter's syndrome was noted.    

In a January 2001 decision, the Board found that no new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for Bartter's syndrome.

In February 2001, a lay statement from Ms. W.R. indicated 
that that the veteran had chest pains when he was discharged 
from service in 1958, and he had chest pains ever since 
leaving service.  Another statement from Mr. J.R. indicated 
that the veteran had chest pains pretty often in 1958, and 
had a lot of chest pain since leaving service.  According to 
a February 2001 VA outpatient note, the veteran had known 
Bartter's syndrome, and was last seen in renal clinic in 
October 2000 and his labs looked stable.  In July 2001, the 
veteran complained of chest pain that he had for the past 45 
years, and it was the same chest discomfort he had while in 
the military in 1956.  

In September 2001, the RO found that no new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for Bartter's syndrome.

In April 2002, the veteran was assessed with Bartter's 
syndrome.  VA outpatient records from June 2002 showed that 
the veteran complained of shortness of breath and chest 
heaviness.  October 2002 VA outpatient records showed that 
the veteran complained of chest pain.

In October 2002, the veteran requested a local hearing before 
a Decision Review Officer.  In November 2002, the veteran 
filed his substantive appeal and requested a Board hearing.  
On January 7, 2003, the veteran submitted a statement 
canceling both his personal and Board hearing scheduled for 
January 7, 2003.

In May 2003, a statement was submitted from Mr. C.H.  He 
indicated that he served with the veteran during basic 
training, at Ft. Leanordwood, Georgia.  Mr. C.H. remembered 
that the veteran was constantly on sick call at Ft. 
Leanordwood, from May 1956 to August 1956.  He indicated that 
he did not know the veteran prior to service.  

According to VA outpatient notes dated April 2003 and signed 
by Dr. C.H., the veteran had Bartter's syndrome and had been 
seen by the renal department in the past for his rare 
disease.  Dr. C.H. stated that she could not make any 
statement as to whether or not the veteran's condition was 
service-related.   

Analysis

I.	Notification of VCAA Requirements.

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the October 2002 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In July 2001, the RO sent the veteran a letter providing the 
notices required under VCAA.  The RO specified the 
information and evidence needed to reopen the veteran's claim 
for service connection, with specific references to the need 
to provide evidence that is both new (submitted to VA for the 
first time) and material (information that bears directly and 
substantially upon the issue for consideration).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated July 2001, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as private medical records upon the 
veteran's completion of a consent to release information 
form.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of July 2001 explained that the claimant 
needed to provide VA with such information as the name and 
address of the person, agency, or company who has records 
relevant to the claim, the approximate time frame covered by 
the records, and the condition for which you were treated.      

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran to tell VA about any 
additional information or evidence that you want us to try to 
get for you.  

Thus, the letter of July 2001, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the instant case, the record reflects that a VCAA letter 
was sent in July 2001.  The letter told the veteran what 
evidence was needed to reopen a claim for service connection.  
The veteran has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  After the RO issued the VCAA letter, it is 
noted that the veteran actively participated in the 
development of his claim.  For example, the veteran submitted 
his NOD in November 2001, substantive appeal in November 
2002, and submitted additional VA outpatient medical records 
and personal statements.  In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA.

II.	Whether new and material evidence has been 
presented to reopen a claim of entitlement 
to service connection for Bartter's 
syndrome.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in February 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In January 2001, the Board issued a decision that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for Bartter's syndrome.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7104; 38 
C.F.R. §§ 3.156, 20.1100 (2003).  
 
In this case, it is determined that the veteran has not 
submitted new and material evidence since the January 2001 
Board decision, in order to reopen his claim.  Since that 
time, the veteran has not presented any medical or clinical 
evidence that his Bartter's syndrome initially manifested 
itself while on active duty or was otherwise related to 
service.  While the February 2001 lay statements from Ms. 
W.R. and Mr. J.R. indicated that the veteran had chest pains 
upon discharge from service in 1958 and continued having 
these chest pains ever since, this information is the same 
information previously submitted in the September 1977 letter 
from Ms. B.G., who indicated that the veteran had weakness 
and chest pains in 1958 and these symptoms had bothered him 
since he got out of the army.  The February 2001 lay 
statements, therefore, are redundant.   

Since the January 2001 Board decision, the veteran also 
submitted VA outpatient records, covering the period from 
December 1999 to February 2001, and from March 2002 to 
October 2002.  Although these records indicate that veteran 
continued to complain of chest pain and was diagnosed with 
Bartter's syndrome, this information is not new and is 
redundant because this same information was known prior to 
the January 2001 Board decision.  Furthermore, none of these 
additional records indicate that the veteran's Bartter's 
syndrome initially manifested itself while on active duty or 
was otherwise related to service.   

In February 2003, the veteran submitted a medical article on 
the topic of Bartter's syndrome.  However, the Board notes 
that this article does not provide information specific to 
the veteran's own Bartter's syndrome or indicate whether it 
could be related to service.  As such, this evidence does not 
bear directly and substantially upon the specific matter 
under consideration.

In May 2003, the veteran submitted a lay statement from Mr. 
C.H., who stated that he served with the veteran during basic 
training.  Mr. C.H. remembered that the veteran was 
constantly on sick call at Ft. Leanordwood, from May 1956 to 
August 1956.  While this information was not previously known 
to agency decision makers, 
Dr. C.H.'s statement is ambiguous.  It does not specify why 
the veteran was treated in sick call.  The statement also 
does not specify any condition or illness which might have 
been suffered by the veteran.  Accordingly, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration.  

In May 2003, the April 2003 statement of Dr. C.H. was 
submitted.  This physician stated that the veteran had 
Bartter's syndrome, but that she could not make any statement 
as to whether or not the veteran's condition was service-
related.  
This information that the veteran had Bartter's syndrome, 
however, is not new and is redundant because it was known 
prior to the January 2001 Board decision.  In addition, Dr. 
C.H. explicitly states that she cannot state whether or not 
the veteran's condition can be linked to service.  

Some of the evidence submitted after January 2001 was not 
previously submitted to agency decision makers, and some of 
the evidence was neither cumulative nor redundant.  However, 
because none of the evidence submitted after January 2001 
provides a medical opinion, supported by clinical evidence, 
that the veteran's Bartter's syndrome is linked to service, 
the newly received evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Thus, none of the evidence submitted after January 2001 is 
material to the veteran's claim.  

Accordingly, the veteran's request to reopen his claim of 
entitlement to service connection for Bartter's syndrome is 
denied because new and material evidence has not been 
presented.  


ORDER

As no new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for Bartter's 
syndrome, the appeal is denied.


REMAND

In January 2003, the veteran filed a claim seeking 
entitlement to nonservice-connected pension benefits.  The RO 
denied the veteran's claim seeking entitlement to nonservice-
connected pension benefits in a February 2003 decision.

Later in February 2003, the veteran submitted a Notice of 
Disagreement (NOD) regarding the above-denied claim of 
entitlement to nonservice-connected pension benefits.  As the 
veteran has filed a timely NOD with the agency of original 
jurisdiction, the Board is required to remand this issue to 
the RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Under the circumstances, this case is remanded for the 
following:

A Statement of the Case should be issued 
concerning the veteran's claim seeking 
entitlement to nonservice-connected pension 
benefits.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



